On Motion for Rehearing.
Appellant has filed a lengthy motion for rehearing in this cause, challenging the correctness of this court's opinion affirming the judgment, but after consideration of same we are of the opinion that the disposition as made by us in the former opinion was correct, and that no reason is shown in appellant's motion why we should not adhere to the ruling there made, *Page 948 
and the motion for rehearing is therefore overruled.
At the request of appellant, we make additional findings of fact, as follows:
(1) That the standard form of tornado insurance policies at the time this transaction took place, throughout the state of Texas, contained the provision that such policies could only be canceled after five days' written notice.
(2) That Rice  Belk did not handle all of the insurance of the Shippers' Compress Company, but that said company had insurance with other agents. That the policy in question was the only policy of insurance against tornadoes ever taken out by the appellant; also that Rice  Belk had never canceled, in so far as is shown by the record, but one policy of insurance for the appellee, and had only done so in that instance after consulting with appellant's agent, Womack, and obtaining his consent thereto.
(3) It was the custom on August 16, 1915, of all insurance agents in the city of Houston to write insurance upon risks prohibited by their letters of instructions, and for the insurance companies to consider said insurance covered until they had had an opportunity to and did notify the agent to cancel the same.
(4) On August 16, 1915, it was the custom in the city of Houston to write insurance in companies before the insurance supplies for said companies were received by the agent.
We further adopt as our own all findings of fact made by the trial court, and conclude that such findings are fully sustained by the evidence contained in the record.